Citation Nr: 0920435	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1944 to November 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2004, 
the Veteran requested a Travel Board hearing; he requested 
that such hearing, which scheduled in September 2008, be 
cancelled.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The Veteran contends that his current bilateral knee 
disability is related to injuries he sustained in paratroop 
training in service.  His service personnel records show that 
he received paratrooper (jump) pay (and therefore likely 
participated in jumps); ultimately he was disqualified for 
such training due to insufficient aptitude to continue.  No 
specific knee injury was noted in service.  No knee 
complaints or abnormalities were noted on service separation 
examination.

VA records from June 2000 to February 2007 show the Veteran 
was being seen for complaints pertaining to bilateral knee 
disability.

In a November 2002 letter, Dr. G. E. O. states, that he saw 
the Veteran several times in his office since 1992, and that 
some complaints regarding his knee were "recorded".  The 
clinical records of Dr. G.E.O. are not associated with the 
claims file.  He has stated that he believes that the 
Veteran's paratrooper training "may have or could have" had 
a bearing on his knee problems.
In a January 2003 letter, Dr. D.P.D. noted that he first saw 
the Veteran in his office in November 1992 (with right knee 
symptoms of at least five years duration), and performed a 
right total knee arthroplasty on the Veteran on May 1993.  He 
advised that the Veteran subsequently had a left total knee 
arthroplasty somewhere else in November 1997.  He stated:

"[The Veteran] has asked me if I felt it was possible 
that his Army military service, especially the 
Paratrooper service, could possibly have caused or 
started the process of knee problems.  I am indicating 
that in my opinion that certainly is possible.  
Certainly if he had documented injury record at that 
same time, that would be even more helpful to his 
cause."

At the time he filed his claim, in  February 2003, the 
Veteran identified Drs. G.E.O. and R.A.C. as providers of his 
treatment for knee disability.  In response to the RO's 
request for records of such treatment, Dr. R.A.C.'s office 
informed that the Veteran had not been seen since July 1998, 
and if records from that time were needed, to so indicate.  
There is no indication that the RO made further steps to 
secure such records.  The earliest postservice clinical 
records pertaining to the Veteran's bilateral knees in the 
claims file are VA records dated in 2000.  (There are 2004- 
2007 records from Dr. G.E.O./Family Health Associates.)  
There are no records from Dr. D.P.D., or earlier records from 
Dr. G.E.O.  The earliest available records of treatment for 
knee disability are likely to contain pertinent information, 
and should be secured.  

Furthermore, the Veteran has not been afforded a VA 
examination to determine whether his bilateral knee 
disabilities might be related to his service.  An 
examination/opinion is necessary if the evidence of record:  
(A) Contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  That 
is the situation here.  The Veteran has established that he 
has bilateral knee disability and that he participated in 
parachute jumps in service; treatment providers have opined 
that the current disability may be related to the jumps in 
service.  [Notably, the U.S. Court of Appeals for Veterans 
Claims has emphasized that the requirement for evidence that 
a disability may be associated with service is a low 
threshold requirement.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).]  Consequently, a VA examination for an 
advisory medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be asked to 
identify (and provide any releases needed 
for VA to secure records from) all 
providers of treatment and evaluation he 
has received for knee disability since his 
separation from service.  (Of particular 
interest are records of all, and 
particularly the earliest. i.e., beginning 
in 1992, records from Dr. G.E.O.,  and 
records from Drs. D.P.D. and R.A.C.)  The 
RO should secure for the record copies of 
the complete clinical records of all such 
treatment and evaluations (to include 
initial consultations prior to his knee 
surgeries.)  If there is no response to an 
RO request for records from any identified 
source, the Veteran should be so notified, 
and advised that ultimately it is his 
responsibility to ensure that pertinent 
private records are received. If any 
records cannot be secured because they 
have been irretrievably lost or destroyed, 
it should be so noted for the record.  In 
conjunction with this development the 
Veteran should be advised of the 
provisions of 38 C.F.R. § 3.158(a).

2.  Then the RO should arrange for an 
orthopedic examination of the Veteran to 
determine the likely etiology of his 
current bilateral knee disabilities.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
Based on review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran's current bilateral knee 
disability is at least as likely as not (a 
50% or better probability) related to his 
service, and specifically his paratroop 
training therein.  The examiner must 
explain rationale for the opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

